GMAC Mtge., LLC v Yun (2022 NY Slip Op 03885)





GMAC Mtge., LLC v Yun


2022 NY Slip Op 03885


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
DEBORAH A. DOWLING, JJ.


2018-08276
 (Index No. 5529/08)

[*1]GMAC Mortgage, LLC, respondent, 
vJenny Yun, etc., appellant, et al., defendants.


Sajid H. Jaffrey, Hollis, NY, for appellant.
Fein, Such & Crane, LLP, Westbury, NY (Michael S. Hanusek of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Jenny Yun appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered August 28, 2017. The order directed a hearing to determine the validity of service of process on the defendant Jenny Yun, held that branch of that defendant's motion which was pursuant to CPLR 3012(d) for leave to serve a late answer in abeyance pending the outcome of the hearing, and, sua sponte, directed that defendant to file a note of issue.
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed as no appeal lies as of right from an order which directs a hearing to aid in the disposition of a motion, an order holding a motion in abeyance, or an order entered sua sponte (see CPLR 5701[a][2]; Sholes v Meagher, 100 NY2d 333, 335; U.S. Bank N.A. v Mangroo, 200 AD3d 929, 930; Stewart v Berger, 192 AD3d 940, 942; Evan S. v Joseph R., 70 AD3d 668, 668), and leave to appeal has not been granted.
IANNACCI, J.P., MILLER, MALTESE and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court